DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Election/Restrictions
Newly added claims 21 and 29 recite inter alia, “wherein the sheath tip is an integral section of the sheath.”  This is directed to the non-elected embodiment of FIG. 4, see for example para [0035] of the filed specification.  Therefore claims 21 and 29 are withdrawn from consideration.
 
Status of Claims
Claims 1, 3, 4, 17-19 and 21-34 are pending, claims 21 and 29 have been withdrawn from consideration, and claims 1, 3, 4, 17-19, 22-28, and 30-34 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 17-19, 22, 24-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2016/0367233) in view of Sugita (U.S. 2008/0300460).
With respect to claim 1, Mamiya et al. teaches an apparatus comprising: 
a sheath tip (73) configured to be positioned at a distal end of a sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (FIG. 4 for example), the sheath tip having a cylindrical body extending between a base end disposable at the distal end of the sheath and a contact end positionable to contact a tissue surface (FIG. 5)
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 1, Sugita teaches an apparatus comprising:
a deformable tip (6) configured to be positioned at a distal end of a medical device (FIG. 1) , the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip has a first column strength between the base end and the contact end along an axis of the deformable tip such that the cylindrical body of the deformable tip is configured to be deformable between the contact end and the base end of the deformable tip (FIG. 2, 4, 8 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face living tissue even though the living tissue is located at such a region as to not face the distal end face of the sheath (FIG. 8, para [0041] of Sugita).  Such a modification would result in the first cylindrical body of the sheath tip having a first column strength between the base end and the 
With respect to claim 3, Mamiya et al. teaches the sheath tip is a separate structure configured to be attached to the distal end of the sheath (FIG. 5 for example).
With respect to claim 4, Mamiya et al. teaches the sheath tip is configured to be physically coupled to the distal end of the sheath at a sheath insert (74) that is configured to be received within the lumen of the sheath (FIG. 5).
With respect to claim 17, Mamiya et al. teaches a system comprising: 
a sheath (71) defining therein a lumen (FIG. 5); 
an elongated medical instrument (4) configured to be delivered through the lumen in the sheath; 
an insertion control system (100) configured to convey the sheath to a desired location within a body; 
an instrument control system (8) configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position; and
a sheath tip (73) configured to be positioned at a distal end of a sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (FIG. 4 for example), the sheath tip having a cylindrical body extending between a base end disposable at the distal end of the sheath and a contact end positionable to contact a tissue surface (FIG. 5).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 17, Sugita teaches an apparatus comprising:
a deformable tip (6) configured to be positioned at a distal end of a medical device (FIG. 1) , the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip has a first column strength between the base end and the contact end along an axis of the deformable tip such that the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face living tissue even though the living tissue is located at such a region as to not face the distal end face of the sheath (FIG. 8, para [0041] of Sugita).  Such a modification would result in the first cylindrical body of the sheath tip having a first column strength between the base end and the contact end along an axis of the sheath tip that is less than a second column strength of the sheath (para [0035] of Sugita, FIG. 9 of Mamiya et al. for example).
With respect to claim 18, Mamiya et al. teaches the insertion control system includes a bronchoscope (100, intended use).
With respect to claim 19, Mamiya et al. teaches the elongated medical instrument includes a sampling needle (4).
With respect to claim 22, Sugita teaches the cylindrical body of the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath (para [0035]).
With respect to claim 24, Sugita teaches the cylindrical body of sheath tip includes at least one crumple zone (8) along around a circumference of the sheath tip between the base end and the contact end (FIG. 2), the crumple zone being buckleable responsive to application of a force to the contact end (para [0034]).
With respect to claim 25, Sugita teaches the cylindrical body of the sheath tip includes a plurality of accordion-shaped contours (8) on at least one of an inside surface and an outside surface of the cylindrical body of the sheath tip (FIG. 2), wherein the plurality of accordion-shaped contours is generally perpendicular to the axis of the sheath tip (FIG. 2) and configured 
With respect to claim 26, Sugita teaches distal edge of the contact end of the sheath tip defines a planar edge around the circumference of the distal edge (FIG. 2, 4).
With respect to claim 27, Sugita teaches the cylindrical body of the sheath tip is configured to be deformable between the contact end and the base end of the sheath tip without the contact end moving across the tissue surface (para [0035]).
With respect to claim 28, Mamiya et al. teaches an apparatus comprising:
a sheath (71) defining a lumen (FIG. 5) that is configured to convey an elongated instrument (FIG. 4 for example); and 
a sheath tip (73) positioned at a distal end of the sheath, the sheath tip having a cylindrical body extending between a base end disposable at the distal end of the sheath and a contact end positionable to contact a tissue surface (FIG. 9 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 28, Sugita teaches an apparatus comprising:
a medical device (FIG. 1); and 
a deformable tip (6) positioned at a distal end of the medical device (FIG. 2), the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 2) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the sheath tip has a first column strength between the base end and the contact end along an axis of the sheath tip such that the cylindrical body of the sheath is configured to be deformable between the contact end and the base end of the sheath tip (FIG. 8 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Sugita in order to allow the front end surface of the tip to be directed to face 
With respect to claim 31, Sugita teaches the cylindrical body of sheath tip includes at least one crumple zone (8) along around a circumference of the sheath tip between the base end and the contact end (FIG. 2), the crumple zone being buckleable responsive to application of a force to the contact end (para [0034]).
With respect to claim 32, Sugita teaches the cylindrical body of the sheath tip includes a plurality of accordion-shaped contours (8) on at least one of an inside surface and an outside surface of the cylindrical body of the sheath tip (FIG. 2), wherein the plurality of accordion-shaped contours is generally perpendicular to the axis of the sheath tip (FIG. 2) and configured to enable the cylindrical body of the sheath tip to deform along the plurality of accordion-shaped contours (FIG. 8 for example).
With respect to claim 33, Sugita teaches distal edge of the contact end of the sheath tip defines a planar edge around the circumference of the distal edge (FIG. 2, 4).
With respect to claim 34, Sugita teaches the cylindrical body of the sheath tip is configured to be deformable between the contact end and the base end of the sheath tip without the contact end moving across the tissue surface (para [0035]).

Claims 17, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2016/0367233) in view of Nozue (U.S. 2004/0073089).
With respect to claim 17, Mamiya et al. teaches a system comprising: 
a sheath (71) defining therein a lumen (FIG. 5); 

an insertion control system (100) configured to convey the sheath to a desired location within a body; 
an instrument control system (8) configured to direct operation of the elongated medial instrument when the elongated medical instrument reaches a desired position; and
a sheath tip (73) configured to be positioned at a distal end of a sheath (71) that defines therein a lumen (FIG. 5) configured to convey an elongated instrument (FIG. 4 for example), the sheath tip having a cylindrical body extending between a base end disposable at the distal end of the sheath and a contact end positionable to contact a tissue surface (FIG. 5).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 17, Nozue teaches an apparatus (FIG. 5) comprising:
a deformable tip (17) configured to be positioned at a distal end of a medical device (FIG. 5) , the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4 for example) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the deformable tip has a first column strength between the base end and the contact end along an axis of the deformable tip such that the cylindrical body of the deformable tip is configured to be deformable between the contact end and the base end of the deformable tip (FIG. 5, 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Nozue so that the stress does not concentrate on the tip and, therefore, damage to the top can be prevented from occurring even when an inexpensive material is used for tip (para [0042] of Nozue).  Such a modification would result in the first cylindrical body of the sheath tip having a first column strength between the base end and the 
With respect to claim 23, Mamiya in view of Nozue teaches the cylindrical body of the deformable tip has a varying thickness between the base end and the contact end (FIG. 6 OF Nozue) wherein the varying thickness is less than a thickness of the sheath (FIG. 9 of Mamiya et al. for example).
With respect to claim 28, Mamiya et al. teaches an apparatus comprising:
a sheath (71) defining a lumen (FIG. 5) that is configured to convey an elongated instrument (FIG. 4 for example); and 
a sheath tip (73) positioned at a distal end of the sheath, the sheath tip having a cylindrical body extending between a base end disposable at the distal end of the sheath and a contact end positionable to contact a tissue surface (FIG. 9 for example).
However, Mamiya et al. does not teach the sheath tip is deformable.
With respect to claim 28, Nozue teaches an apparatus comprising:
a medical device (FIG. 5); and 
a deformable tip (17) positioned at a distal end of the medical device (FIG. 5), the deformable tip having a cylindrical body extending between a base end disposable at the distal end of the medical device (FIG. 4 for example) and a contact end positionable to contact a tissue surface (FIG. 6), wherein the cylindrical body of the sheath tip has a first column strength between the base end and the contact end along an axis of the sheath tip such that the cylindrical body of the sheath is configured to be deformable between the contact end and the base end of the sheath tip (FIG. 5, 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the sheath tip of Mamiya et al. to be deformable in the manner taught by Nozue so that the stress does not concentrate on the tip and, therefore, damage to the top can be prevented from occurring even when an inexpensive material is used for tip (para [0042] of Nozue).  Such a modification would result in the first cylindrical body of the sheath tip having a first column strength between the base end and the contact end along an axis of the sheath tip that is less than a second column strength of the sheath (FIG. 6 of Nozue, FIG. 9 of Mamiya et al. for example).
With respect to claim 30, Mamiya in view of Nozue teaches a portion of the cylindrical body of the deformable tip includes a first thickness (FIG. 6 OF Nozue) that is less than a thickness of the sheath (FIG. 9 of Mamiya et al. for example).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795